Order granting defendants’ motion to vacate a deficiency judgment for $3,697.97 and directing plaintiff, if it desires to enter a deficiency judgment, to proceed according to section 1083-a of the Civil Practice Act, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Since the mortgages in question were executed after July 1, 1932, they were not entitled to the benefits of section 1083-a of the Civil Practice Act. Chapter 2 of the Laws of 1935, in effect January 18, 1935, and chapter 268 of the Laws of 1935, in effect April 1, 1935, are not inconsistent with and repugnant to each other. They can be construed so that they will be in harmony and it is our duty so to construe them. (People v. Ahearn, 196 N. Y. 221; Price v. County of Erie, 221 id. 260.) Chapter 2 of the Laws of 1935 extended the application of the moratorium statute until July 1, 1936, and also provided it shall not apply to mortgages dated on or after July 1, 1932. Chapter 268 of the Laws of 1935 merely extended the limitation placed on deficiency judgments by section 1083-a of the Civil Practice Act to those instances “ where an action to foreclose the mortgage has been or shall be commenced during the emergency ” as well as “ where the mortgaged property shall be sold during the emergency,” as previously provided. Hagarty, Carswell, Davis and Johnston, JJ., concur; Lazansky, P. J., not voting.